Opinion issued August 29, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00354-CV
____________

WEBSTER, LARRY K., Appellant

V.

KEVIN MOORE, ET AL, Appellees



On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 0124853



O P I N I O N
 On June 18, 2002, this Court issued an order advising appellant that it appeared
to the Court that his notice of appeal was filed 22 days late.  The order notfied
appellant that unless within 30 days of the date of the order, he demonstrated to the
Court that his notice of appeal was timely filed, his appeal would be dismissed.
	The deadline for making such demonstration has passed and appellant has not
responded to the Court's order.
	Accordingly, appellant's appeal is dismissed for want of jurisdiction.  See
McCaskell v. The Methodist Hosp., 856 S.W.2d 519, 521 (Tex. App.--Houston [1 st
Dist.] 1993, no writ).
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.